Atkinson, Presiding Justice.
Where four persons, alleging themselves to be members of a Missionary Baptist church, brought an action to enjoin a pastor and four deacons of the church from interfering with the petitioners’ use of the church property, alleging that the petitioners were illegally excluded from the church membership because they disagreed with the defendants on the practice of foot washing, and where the petition as amended sought to have the purported acts of the defendants decreed to be void and that the petitioners’ right as members be restored, but failed to allege that the action complained of was not taken by a majority of the members present, such petition as amended did not state a cause of action, and the trial court erred in overruling a general demurrer thereto. Stewart v. Jarriel, 206 Ga. 855 (59 S. E. 2d, 368), and cases cited; Sapp v. Callaway, 208 Ga. 805 (69 S. E. 2d, 734).

Judgment reversed.


All the Justices concur.

Malcolm C. Tarver, for plaintiffs in error.
J. A. Gregory, Y. A. Henderson and J. B. Langford, contra.